Exhibit 10.2



2015 U.S. REAFFIRMATION AGREEMENT dated as of February 27, 2015 (this
“Reaffirmation”), among GRAFTECH INTERNATIONAL LTD. (“GrafTech”), GRAFTECH
FINANCE INC. (“Finance”), GRAFTECH LUXEMBOURG I S.À.R.L. (“Luxembourg Parent”),
GRAFTECH LUXEMBOURG II S.À.R.L. (“Luxembourg Holdco”), GRAFTECH SWITZERLAND S.A.
(“Swissco”), the SUBSIDIARIES of GrafTech identified on the signature pages
hereto (collectively, the “Reaffirming Subsidiaries” and, together with
GrafTech, Luxembourg Parent, Finance, Luxembourg Holdco and Swissco, the
“Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as the
Administrative Agent and Collateral Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement dated as of February
27, 2015, among GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco,
Swissco, the LC Subsidiaries party thereto, the lenders party thereto and JPMCB,
as Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender (as
so amended and restated, the “Second Restated Credit Agreement”), amending and
restating the Amended and Restated Credit Agreement dated as of April 23, 2014,
among GrafTech, Finance, Swissco, the LC Subsidiaries party thereto, the lenders
party thereto and JPMCB, as Administrative Agent, Collateral Agent, Issuing Bank
and Swingline Lender (as amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”).
WHEREAS, GrafTech, Luxembourg Parent, Finance, Luxembourg Holdco, Swissco, the
Reaffirming Subsidiaries and the Collateral Agent have entered into the Security
Documents and certain other Loan Documents, which include, (a) the Second
Amended and Restated Guarantee Agreement dated as of April 20, 2012, by
GrafTech, Finance and the subsidiaries of GrafTech party thereto (the “Restated
Guarantee Agreement”), (b) the Amended and Restated Intellectual Property
Security Agreement dated as of April 28, 2010, among GrafTech, GrafTech Global
Enterprises Inc., Finance, the other Subsidiaries of GrafTech from time to time
party thereto and the Collateral Agent (as amended, supplemented or otherwise
modified from time to time, the “Restated IP Agreement”), (c) the Pledge
Agreement dated as of March 26, 2012, between Luxembourg Parent and the
Collateral Agent and governed by New York law (the “Luxembourg Parent Pledge
Agreement”), (d) the Pledge Agreement dated as of March 30, 2012, between
Luxembourg Holdco and the Collateral Agent and governed by New York law (the
“Luxembourg Holdco Pledge Agreement”), (e) the European Guarantee and Luxembourg
Security Agreement dated as of April 20, 2012, among Luxembourg Parent,
Luxembourg Holdco, Swissco and the Collateral Agent (the “European Guarantee and
Luxembourg Security Agreement Agreement”), (f) the Mortgages described on
Schedule II attached hereto (collectively, the “Mortgages”), (g) the Second
Amended and Restated Indemnity, Subrogation and Contribution Agreement dated as
of April 20, 2012 among GrafTech, Finance, the other Domestic Subsidiaries from
time to time party thereto and the Collateral Agent (the “Restated Indemnity
Agreement”) (h) the Third Amended and Restated Security Agreement dated as of
April 23, 2014 among GrafTech, Finance, the subsidiary grantors from time to
time party thereto and the Collateral Agent (the “Restated Security Agreement”),
(i) the Third Amended and Restated Pledge Agreement dated as of April 23, 2014
among GrafTech, Finance, the subsidiary pledgors from time to time party thereto
and the Collateral Agent (the “Restated Pledge Agreement”), (j) the Second
Amended and Restated Pledge Agreement dated as of April 23, 2014 among Swissco
and the Collateral Agent (the “Restated Swissco Pledge Agreement”) and (k) each
other Guarantee or Security Document to which any of the Reaffirming
Subsidiaries is party entered into pursuant to the Existing Credit Agreement,
other than any such Guarantee or Security Document being amended and restated in
connection with the effectiveness of the Second Restated Credit Agreement (such
Guarantees and Security Documents, together with the Restated Guarantee
Agreement, the Restated IP Agreement, the Luxembourg Parent Pledge Agreement,
the Luxembourg Holdco Pledge Agreement, the European Guarantee and Luxembourg
Security Agreement, the Restated Indemnity Agreement, the Restated Security
Agreement, the Restated Pledge Agreement, the Mortgages and the Restated Swissco
Pledge Agreement being collectively referred to as the “Reaffirmed Documents”),
pursuant to which the applicable Reaffirming Parties agreed to guarantee and
secure, subject to the terms and conditions set forth therein, all of the
Obligations (or, in the case of the Luxembourg Parent Pledge Agreement and the
Luxembourg Holdco Pledge Agreement, all of the Foreign Obligations (as defined
therein));
WHEREAS, the parties hereto intend that (a) the Obligations shall be in all
respects continuing under the Second Restated Credit Agreement on the terms set
forth therein (including the Obligations in respect of the Term Commitments and
Term Loans newly established therein and the Revolving Commitments and Revolving
Loans, as modified therein), and (b) the Reaffirmed Documents and the
Collateral, or words of similar import (as defined in any applicable Security
Document), and all other assets of the Reaffirming Parties subject to the Liens
of the Reaffirmed Documents, shall continue to secure, support and otherwise
benefit the Obligations (or, (x) in the case of the Luxembourg Parent Pledge
Agreement and the Luxembourg Holdco Pledge Agreement, the Foreign Obligations
(as defined therein) and (y) in the case of the Restated Swissco Pledge
Agreement, the Swissco Obligations) in respect of the Second Restated Credit
Agreement;
WHEREAS, each Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Second Restated Credit Agreement becoming
effective; and
WHEREAS, the execution and delivery of this Reaffirmation is a condition
precedent to the effectiveness of the Second Restated Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I    

Reaffirmation
SECTION 1.01.    Reaffirming Subsidiaries. Each Reaffirming Subsidiary hereby
acknowledges its receipt of a copy of the Second Restated Credit Agreement and
its review of the terms and conditions thereof and consents to the terms and
conditions of the Second Restated Credit Agreement and the transactions
contemplated thereby.
SECTION 1.02.    Reaffirming Parties. Each Reaffirming Party hereby (a) affirms
and confirms its guarantees, pledges, grants and other commitments under the
Reaffirmed Documents to which it is a party, as applicable, (b) affirms and
confirms its obligations to indemnify and other commitments and obligations
under the Reaffirmed Documents to which it is a party, as applicable, (c) agrees
that, notwithstanding the effectiveness of the Second Restated Credit Agreement,
(i) the Reaffirmed Documents to which it is a party shall continue to be in full
force and effect and (ii) all guarantees, pledges, grants and other commitments
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties, (d) confirms and agrees that the “Obligations”
(or, (x) in the case of the Luxembourg Parent Pledge Agreement and the
Luxembourg Holdco Pledge Agreement, the “Foreign Obligations” (as defined
therein) and (y) in the case of the Restated Swissco Pledge Agreement, the
“Swissco Obligations”) outstanding under and as defined in the Second Restated
Credit Agreement after giving effect to the amendment and restatement of the
Existing Credit Agreement as the Second Restated Credit Agreement, shall
constitute “Obligations” (or, in the case of the Luxembourg Parent Pledge
Agreement and the Luxembourg Holdco Pledge Agreement, “Foreign Obligations” (as
defined therein)) or such words of similar import under the respective
Reaffirmed Documents to which it is a party and (e) agrees that, on and after
the Second Restatement Effective Date, (i) each reference to the “Credit
Agreement” in any Loan Document shall be deemed to be a reference to the Second
Restated Credit Agreement, (ii) each reference in the Restated IP Agreement to
Article IV, V, VI, VII, VIII, IX or X of the “Credit Agreement” shall be deemed
to be a reference to Article III, IV, V, VI, VII, VIII or IX, respectively, of
the Second Restated Credit Agreement, and references to Section numbers in such
Articles of the “Credit Agreement”, and to Schedules identified by such Section
numbers, will be deemed changed to correspond to the numbers of the Articles of
the Second Restated Credit Agreement in which such Sections appear, and (iii)
each reference to “Obligations” or “US Secured Obligations” in any Loan Document
shall include a reference to the Obligations in respect of the Term Commitments
and Term Loans newly established under the Second Restated Credit Agreement, and
each reference to “Obligations”, “US Obligations”, “Foreign Obligations” and
“Swissco Obligations” shall include a reference to the Revolving Commitments and
Revolving Loans, as modified under the Second Restated Credit Agreement.
SECTION 1.03.    Reaffirming Parties and Collateral Agent. Each of the
Reaffirming Parties and the Collateral Agent hereby confirms and agrees that (a)
the term “Swissco Obligations” in any Loan Document shall be deemed to be a
reference to the term “Swissco Obligations” as defined in the Second Restated
Credit Agreement and (b) Schedule III attached hereto shall be deemed to replace
Schedules I and II to the Luxembourg Parent Pledge Agreement.
ARTICLE II    

Representations and Warranties
Each Reaffirming Party hereby represents and warrants to each Secured Party as
follows, which representations and warranties shall survive execution and
delivery of this Reaffirmation:
SECTION 2.01.     Organization. Each Reaffirming Party is duly organized,
validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and as proposed to be conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing, in every jurisdiction where such
qualification is required.
SECTION 2.02.     Authorization; Enforceability. This Reaffirmation (a) is
within such Reaffirming Party’s corporate or other organizational powers and has
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder or other equityholder action of each Reaffirming Party,
(b) has been duly executed and delivered by each Reaffirming Party and (c)
constitutes a legal, valid and binding obligation of each Reaffirming Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 2.03.     Loan Document Representations and Warranties. The
representations and warranties of each Reaffirming Party set forth in the Second
Restated Credit Agreement and the other Loan Documents (as supplemented by the
information disclosed in the Perfection Certificate) are true and correct on and
as of the date hereof (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case on and as of the date hereof, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be so true and correct on and
as of such prior date.
ARTICLE III    

Miscellaneous
SECTION 3.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Second Restated Credit Agreement. All communications and
notices hereunder to any Reaffirming Subsidiary shall be given to it in care of
GrafTech as provided in Section 9.01 of the Second Restated Credit Agreement.
SECTION 3.02.     Loan Document. This Reaffirmation is a Loan Document executed
pursuant to the Second Restated Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.
SECTION 3.03.    Successors and Assigns. The provisions of this Reaffirmation
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
SECTION 3.04.    Counterparts. This Reaffirmation may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Reaffirmation by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Reaffirmation.
SECTION 3.05.     No Novation. This Reaffirmation shall not extinguish the
Obligations for the payment of money outstanding under the Existing Credit
Agreement or any other Loan Document or discharge or release the Lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof, and the liens and security interests in favor of the Collateral Agent
for the benefit of the Secured Parties securing payment of the Obligations are
in all respects continuing and in full force and effect with respect to all
Obligations (or, in the case of the Luxembourg Parent Pledge Agreement and the
Luxembourg Holdco Pledge Agreement, all Foreign Obligations). Nothing herein
contained shall be construed as a substitution or novation of the Obligations
outstanding under the Existing Credit Agreement or any other Loan Document or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as modified hereby or by the Second Restated Credit Agreement
or any other instrument executed concurrently herewith. Nothing expressed or
implied in this Reaffirmation shall be construed as a release or other discharge
of GrafTech, Luxembourg Parent or any Borrower under the Existing Credit
Agreement or any other Loan Party under any Loan Document from any of its
obligations and liabilities thereunder.
SECTION 3.06.     Governing Law. This Reaffirmation shall be governed by, and
construed in accordance with, the law of the State of New York.
Headings. Section headings used herein are for convenience of reference only,
are not part of this Reaffirmation and are not to affect the construction of, or
be taken into consideration in interpreting, this Reaffirmation.


[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, each Reaffirming Party and the Collateral Agent, for the
benefit of the Secured Parties, have caused this Reaffirmation to be duly
executed by their respective authorized officers as of the day and year first
above written.
GRAFTECH INTERNATIONAL LTD.,
by
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: VP Corp Treasury, Treasurer



GRAFTECH FINANCE INC.,
by
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Vice President & Treasurer



GRAFTECH SWITZERLAND S.A.,
by
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Attorney-in-Fact



GRAFTECH LUXEMBOURG I S.À.R.L.,
by
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Attorney-in-Fact





GRAFTECH LUXEMBOURG II S.À.R.L.,
by
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Attorney-in-Fact





EACH OF THE REAFFIRMING SUBSIDIARIES LISTED ON SCHEDULE I HERETO,
by
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Attorney-in-Fact





JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
by
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director






